Case 2:21-cv-11708-GCS-EAS ECF No. 11, PageID.216 Filed 09/21/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

NATHANIEL JENKINS,

             Plaintiff,

        v.                               Case Number 2:21-CV-11708
                                         HONORABLE GEORGE CARAM STEEH
                                         UNITED STATES DISTRICT JUDGE
HEIDI WASHINGTON, ET. AL,

      Defendants,
_________________________________/

  OPINION AND ORDER DENYING THE MOTION TO CONTEST THE
          THREE STRIKES DETERMINATION (ECF No. 7)
       On August 19, 2021, this Court denied plaintiff’s application to proeed

without prepayment of fees and costs and dismissed the complaint pursuant to 28

U.S.C. § 1915(g), the “three strikes” provision of the Prisoner Litigation Reform

Act.

       Plaintiff has now filed a Notice of Appeal (ECF No. 8). Plaintiff has also filed

a motion to contest this Court’s “three strikes” determination, in which he asks this

Court to reconsider its decision to deny plaintiff’s application to proceed without

prepayment of fees and costs under the “three strikes” rule contained in 28 U.S.C. §

1915(g). For the reasons that follow, the motion for reconsideration will be denied.

       This Court lacks jurisdiction to consider Plaintiff’s motion for reconsideration

because plaintiff has filed a notice of appeal in this case. A notice of appeal generally
                                           1
Case 2:21-cv-11708-GCS-EAS ECF No. 11, PageID.217 Filed 09/21/21 Page 2 of 2




“confers jurisdiction on the court of appeals and divests the district court of control

over those aspects of the case involved in the appeal.” Marrese v. American Academy

of Orthopaedic Surgeons, 470 U.S. 373, 379 (1985)(citing Griggs v. Provident

Consumer Discount Co., 459 U.S. 56, 58 (1982)(per curiam)); See also Workman v.

Tate, 958 F. 2d 164, 167 (6th Cir. 1992). Because plaintiff has filed a notice of

appeal, this Court lacks jurisdiction to amend its original opinion and order to deny

plaintiff’s application to proceed without prepayment of fees and costs. Workman,

958 F. 2d at 167-68; See also Raum v. Norwood, 93 F. App’x. 693, 695 (6th Cir.

2004)(Plaintiffs deprived district court of jurisdiction over their motion for

reconsideration by filing notice of appeal before district court had chance to make

decision on motion to reconsider).

      Based upon the foregoing, the motion to contest the three strikes

determination (ECF No. 7) is DENIED.

Dated: September 21, 2021                     s/George Caram Steeh
                                              GEORGE CARAM STEEH
                                              United States District Judge




                                          2
